                Case 18-10601-MFW        Doc 3174        Filed 01/18/21     Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE
In re:                                                   Chapter 11
The Weinstein Company Holdings, LLC, et
                                                         Case No. 18-10601 (MFW)
al.
                                                         Jointly Administered
                            Debtors.
                                                         Hearing Date: TBD
                                                         Obj. Deadline: January 18, 2021

                  DECLARATION OF MARK PFEIFFER
              REGARDING RESPONSE OF SARTRACO, INC. TO
        MOTION OF SPYGLASS MEDIA GROUP, LLC (F/K/A LANTERN
   ENTERTAINMENT LLC) FOR ENTRY OF AN ORDER (I) ENFORCING ORDER
    DENYING SARTRACO’S MOTION TO COMPEL COMPLIANCE WITH SALE
         ORDER AND (II) AWARDING ATTORNEY’S FEES AND COSTS

I, Mark Pfeiffer, declare that each of the following statements is truthful:

         1.      I am a shareholder of the firm Buchanan Ingersoll & Rooney, PC which is

counsel to Sartraco, Inc, (“Sartraco”) in this matter.

         2.      I am licensed as an attorney in the Commonwealth of Pennsylvania and the State

of New Jersey.

         3.      I submit this declaration in connection with Sartraco’s response to the Motion of

Spyglass Media Group, LLC (f/k/a Lantern Entertainment LLC) for Entry of an Order (i)

Enforcing Order Denying Sartraco’s Motion to Compel Compliance with Sale Order and (II)

Awarding Attorney’s Fees and Costs (the “Motion”).

         4.      Attached to this declaration as Exhibit A are true and correct copies of relevant

email communications between the counsel to Sartraco, then counsel to Spyglass Media Group,

LLC and counsel for Netflix, Inc.

         Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

 and correct.
           Case 18-10601-MFW   Doc 3174   Filed 01/18/21   Page 2 of 2




Executed on January 15, 2021
Philadelphia, Pennsylvania

                                  S/Mark Pfeiffer

                                  Mark Pfeiffer, Esquire




                                     2
